This appeal is from a decree dismissing a suit to enforce a mortgage lien, the note and mortgage being for $1,500.00 due in three years with interest at 8% per annum payable semi-annually. Usury was a defense. A commission of $75.00 was paid from the amount of the note to an employee in the lender's office which the Chancellor in effect held was in the nature of a bonus to the lender. Only $1,425.00 was received by the borrower, even if the lender should not have paid a charge of $30.00 for title insurance on the mortgaged property. Foreclosure was begun at the end of two years under the acceleration provision of the mortgage.
Without the charge of $30.00 for title insurance on the *Page 866 
mortgaged property, the $75.00 bonus reserved together with the interest charged rendered the loan usurious.
In Wilson v. Connor, 106 Fla. 6, 142 So. 606, the first year's interest and the bonus were both reserved when the loan was made.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur in the opinion and judgment.